The opinion of the court was delivered May 3d, 1886.
Per Curiam.
It is well settled as a general rule that ,a court of equity will not restrain by injunction a creditor from levying on land in which he avers that his debtor has an interest. It is true under the Act of 1850, which declares that the property of a married woman shall not be subject to levy ánd execution for the debts and liabilities of her husband, a sale of the wife’s land by the husband’s creditor may be enjoined where the title of the wife is clear, inasmuch as a sale would be in violation of a clear and express statutory prohibition: Reeser v. Johnson, 76 Pa. St., 313.
We discover nothing' in the facts of this case, nor in the decree between.'other parties which is invoked, to take the case out of the general rule which denies to a court of equity the right to restrain a creditor from selling land on execution in which he thinks the defendant has an interest.
Decree affirmed, and appeal dismissed at the costs of the appellant.